 


109 HRES 1056 IH: Recognizing the efforts and contributions of outstanding Hispanic scientists in the United States.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1056 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Hinojosa, Mr. Gordon, Mr. Gonzalez, Ms. Jackson-Lee of Texas, Mr. Holt, Mr. McDermott, Mr. Serrano, Mr. Butterfield, Mr. Schiff, Mr. Ehlers, Mrs. Napolitano, Mr. Baca, Mr. Grijalva, Ms. Roybal-Allard, Mr. Becerra, Mr. Cardoza, Mr. Costa, Mr. Cuellar, Mr. Gutierrez, Mr. Ortiz, Mr. Pastor, Mr. Reyes, Mr. Salazar, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Ms. Solis, Ms. Velázquez, Mr. Hinchey, Mr. Gene Green of Texas, and Mr. Honda) submitted the following resolution; which was referred to the Committee on Science
 
RESOLUTION 
Recognizing the efforts and contributions of outstanding Hispanic scientists in the United States. 
 
 
Whereas the purpose of the National Hispanic Scientist of the Year Award is to recognize outstanding Hispanic scientists in the United States who promote a greater public understanding of science and motivate Hispanic youth to develop an interest in science;  
Whereas the sixth annual National Hispanic Scientist of the Year Gala will be held at the Museum of Science & Industry in Tampa, Florida, on Saturday, October 28, 2006;  
Whereas proceeds of the National Hispanic Scientist of the Year Gala support scholarships for Hispanic boys and girls to participate in the Museum of Science & Industry’s Youth Enriched by Science Program, known as the YES! Team; and  
Whereas a need to acknowledge the work and effort of outstanding Hispanic scientists in the United States has led to the selection of Dr. Inés Cifuentes as the honoree of the sixth annual National Hispanic Scientist of the Year Award, in recognition of her dedication to training science and mathematics educators, and her involvement in encouraging young students to study the earth sciences: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes efforts to educate, support, and provide hope for the Hispanic community, including efforts to honor outstanding Hispanic scientists in the United States at the annual National Hispanic Scientist of the Year Gala and to organize a Meet the Hispanic Scientist Day; and 
(2)congratulates Dr. Inés Cifuentes for being honored as the National Hispanic Scientist of the Year for 2006 by the Museum of Science & Industry, in recognition of the dedication Dr. Cifuentes has shown to training science and mathematics educators and her involvement in encouraging young students to study the earth sciences. 
 
